RECEIVED IN
                                      COURT OF CRIMINAL APPEALS


Q/NBTt CL&imi aaI P\ppQ3\£                  «24 2015

  Ptu^tvu *Texas iMU                        /z.Mll-lZ-


                   TEicACjDlM21 WO. 2S3fc>^F




   The vtouomt)\e cteer. 6£ »Q^r •
   \^<^VsNtcsi cod vMJfc^
                                                    i^OC£>




   omidkl'-t WOKE C&Pi€S txcc^fc

                  M^^m'
IftxitMai -Foe, Woue 0 rd

 to lh\2> letted \




  \foUS2S T^.utV /

  xgifoizcl unit     •

   VSBO BCSVOO ^ 73^70